  2:19-cv-02469-BHH-MGB         Date Filed 06/10/20     Entry Number 114        Page 1 of 2



                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE DISTRICT OF SOUTH CAROLINA

 Darrell L. Goss and Sasha Gaskins,             )
                                                )
                                  Plaintiffs,   )     Civil Action No. 2:19-2469-BHH
                                                )
                    vs.                         )
                                                )
 Shontate Morley, in his individual             )         ORDER AND OPINION
 capacity; Mary Brumeucchi, in her              )
 individual capacity; Christine Long, in        )
 her individual capacity; and South             )
 Carolina Department of Corrections             )
                                                )
                       Defendants.              )
 ________________________________               )

      Plaintiff Darrell L. Goss (“Plaintiff”) is an inmate at Leiber Correctional Institution

(“Lieber”) in Ridgeville, South Carolina. On January 24, 2020, Plaintiff filed a second

motion for injunctive relief and amended motion for injunctive relief. (ECF Nos. 43 & 44.)

In accordance with 28 U.S.C. § 636(b)(1) and Local Civil Rule 73.02 D.S.C., this matter

was referred to United States Magistrate Mary Gordon Baker for pretrial handling. On

February 25, 2020, Magistrate Judge Baker issued a Report and Recommendation

recommending that the Court deny Plaintiff’s motion for injunctive relief as he is seeking

an injunction on an issue unrelated to the claims he has made in this case. (ECF No. 60.)

      On February 18, 2020, Plaintiff filed a third motion for injunctive relief. (ECF No. 56.)

On April 10, 2020, Magistrate Judge Baker issued an Order and Report and

Recommendation recommending that the Court deny Plaintiff’s motion because Plaintiff

had not shown that a preliminary injunction would be appropriate under the governing

standard. (ECF No. 82.)

      The Magistrate Judge makes only a recommendation to this Court. The

recommendation has no presumptive weight. The responsibility to make a final
  2:19-cv-02469-BHH-MGB           Date Filed 06/10/20     Entry Number 114        Page 2 of 2



determination remains with this Court. See Mathews v. Weber, 423 U.S. 261, 270-71

(1976). The Court may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the Magistrate Judge. 28 U.S.C. § 636(b)(1). The Court may

also receive further evidence or recommit the matter to the Magistrate Judge with

instructions. Id. The Court is charged with making a de novo determination of those

portions of the Report and Recommendations to which specific objections are made.

Plaintiff was advised of his right to file objections to both Reports and Recommendation.

(ECF Nos. 60 at 3; 82 at 7.) However, he has not filed objections to either one. In the

absence of a timely filed objection, a district court need not conduct a de novo review, but

instead must “only satisfy itself that there is no clear error on the face of the record in order

to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005).

       After careful review of the record, the applicable law, and both Reports and

Recommendation, the Court finds the Magistrate Judge’s recommendations to be proper

and to evince no error. Accordingly, both Reports and Recommendation (ECF Nos. 60 &

82) are adopted and incorporated herein by reference. Plaintiff’s motions for injunctive

relief (ECF Nos. 43, 44, 56) are DENIED.

       IT IS SO ORDERED.

                                            /s/Bruce Howe Hendricks
                                            United States District Judge

June 10, 2020
Charleston, South Carolina




                                               2
